DISSENTING OPINION OP
MR. JUSTICE DEL TORO.
This is a prosecution for violation of the Act to regulate and improve the Civil Service of Porto Eico. The information, in so far as pertinent, reads:
“That on a date prior to the filing of this information; that is, on one of the days of the month of January, 1916, in the city of Ponce, which forms a part of the judicial district. of Ponce, Porto Rico, defendant Eduardo Wys unlawfully and wilfully solicited a contribution of $30 for political purposes from J. Federico Maura, who at that time was a public employee, a graded teacher oE public schools in active service in one of the schools of Ponce.”
The statute violated reads as follows-.
“That no person in the Civil Service of Porto Rico shall be under obligations to contribute to a political fund or to render a political service, or be removed or otherwise prejudiced for refusing' to do so. Any person soliciting political contributions from public officers or employees shall be subject to a penalty of not exceeding five hundred dollars or to imprisonment not exceeding six months, or both.” Section 14 of the Act to regulate and improve the Civil Service of Porto Rico, approved in 1907.
*484The defendant pleaded not guilty and upon trial was convicted and sentenced to pay a fine of one hundred dollars, or in default of its payment to be imprisoned one day for each dollar not paid, the imprisonment not to exceed ninety days. Not being satisfied with the judgment, the defendant, by Attorney Rafael E. Eivera Zayas, took this appeal. The record contains a .statement of the case and bill of exceptions.
The learned attorney for the defendant alleges that the lower court committed the following errors:
“1. The lower court erred in overruling the motion of the defendant (p. 3) made prior to the trial for the return of certain private papers, books and other property which had been obtained by means of an illegal search-warrant, a part of the same having been offered in evidence against the defendant by the district attorney and admitted by the court.
“2. The court erred in overruling the motion made by the chairman of the local committee of the Unionist Party of Porto Bico with the same object.
“3. The court erred in convicting the accused on an information which does • not set up sufficient facts to constitute a public crime; on entirely insufficient evidence, and by virtue of an erroneous interpretation and application of section 14- of the Civil Service Act.
“4. The court erred in overruling the motion of the defendant (p. 24) to strike out the testimony of witness Maura on the ground that it was impertinent, as well as all the evidence unlawfully obtained and introduced against the defendant.”
1 and 2. As regards the first two errors assigned, I will say only that as the search-warrant which is alleged to be illegal is not included in the record, no basis exists for reaching a conclusion.
3. The argument on the third assignment of error is divided into three parts, — (a) insufficiency of the information, (b) insufficiency of the evidence and (c) erroneous interpretation and application of section 14 of the Civil Service Act.
(a) It is contended that the information is insufficient *485because it does not set up that teacher Maura was at the time adeged a public employee appointed under the Civil Service of Porto Eico and because it also fails to state that the defendant knew at the time the offense was committed that teacher Maura was a public employee.
As we have seen, it was alleged in the information that Maura “at that time was a public employee, a graded teacher of the public schools employed in one of the schools of Ponce,” and, in my opinion, this is sufficient.'
The last part of section 14 does not refer to “public officials or employees appointed under the civil service,” but to public officials and employees in general; and it is well understood that such specification is not necessary, for in fact all public officials or employees of The People of Porto Eico belong to the civil service, whether classified or unclassified.
As regards the particular cases of public-school teachers, section 52 of the Codified School Law provides that “all teachers in actual service or holding a license to teach, during the period for which said license is valid are considered as officials or employees of the Insular Government. *' * ■*.” And the last paragraph of section 4 of the Civil Service Act provides that — -
“The Classified Service shall comprise all positions not included in the Unclassified Service, providing, however, that the appointment and removal of the Registrars of Property, of members of the Insular Police force, and of teachers in the public schools, shall continue to be governed by the special laws in force concerning them, and provided that the teachers in the public schools shall be considered as members of the Classified Civil Service for the purposes of promotions within the Department of Education.”
This means that teachers of public schools in Porto Eico in actual service, or who hold a valid license to teach, are public officials belonging to the classified civil service for the purposes of promotion within the Department of Education and the unclassified civil service in other cases, their *486appointment and removal being governed by the special laws of the branch in which they are employed.
And as to the necessity for expressly setting up in the information that the defendant knew at the time the offense was committed that Manra was a public employee, we will say that such express allegation is necessary only when the law expressly requires it. In view qf the wording of the statute violated in this case, the general formula that the offense was unlawfully and wilfully committed and the specification of the integral elements of the offense charged are sufficient.
(b) In my opinion the evidence was complete. Although it does not show that in January, 1916, the defendant demanded for-the first time the sum of money which teacher Maura delivered to him, it does show that prior thereto the defendant had repeatedly demanded it from Maura. The criminal act was not really committed in a single moment. It had its preparatory period and its period of consummation; but it can be maintained that the latter period reas-sumed and condensed in one single, complete, and perfect transaction all the steps previously taken. When teacher Maura presented himself on the date specified in the information at the office of the local committee of the political party in power in the municipal government of Ponce to pay the defendant the sum which the latter had repeatedly demanded previously, the defendant, by Ms conduct and by his acceptance, ratified his previous demands and, in fact, actually solicited the contribution prohibited by the law.
(c) The appellant contends that according to section 14 of the Civil Service Act “a person who is not a member of a school board with power to appoint and remove teachers can not commit the offense defined in the said section.”
The appellant reasons as follows in support of his contention :
*487"Grammatically, this provision of' law is a clause with two propositions which, when interlaced, gives us the one dominant unity of thought of the clause.
"This dominant thought is the fundamental objective to which the interpreter of the law directs himself in order to ascertain and discover the intention of the legislator, which is the supreme rule in legal hermeneutics.
* * ' «= * * >* *
"According to these rules, the solicitation to which section 14 refers must be construed in its relation to the preceding part of the section, which provides that no employee of the civil service shall be under obligation to make contributions for political purposes and cannot be removed for refusing to do so. A public employee is under no obligation to contribute; but he may do so voluntarily, and it has been so held by this court in the case of People v. Torres, 17 P. R. R. 81. If the voluntary act of contributing is not an offense, neither can be the mere act, free from coercion or the exercise of authority, of inviting an employee to exercise his will and perform a voluntary act sanctioned by law. The solicitation, therefore, must be of such a nature as to create in the mind of the employee an obligation to contribute, entirely eliminating the free and spontaneous exercise of his will; and in order that the obligation may be of a coercive character, the solicitation must be made by a person having authority to appoint or remove the employee or whose participation in the appointment and removal of the employee is such that in case of refusal the latter could be removed or otherwise prejudiced.”
We do not agree with the appellant’s contention. In our opinion section 14 contains many provisions which can and should subsist and he construed independently.
The legislators begin by enacting that no person in the Civil Service of Porto Rico shall he under obligation to contribute to a political fund or to render a political service, thus making it possible that the public employees may he detached from all political activity or obligation and devote themselves entirely to the discharge of their duties for the benefit of the community in which they are employed. And the legislators add something. In order to guarantee this *488independent attitude on the part of the officials, they prescribe that the officials shall not be removed for refusing to render a political service or to contribute to a political fund. It requires no effort to perceive that this provision has vitality of itself alone. It can subsist and he applied independently.
But the legislators went further. Entering into the field of real facts, they understood that the foregoing provision referring to the officials themselves was not sufficient to guarantee an independent public.service. It was necessary to prohibit persons under a penalty of punishment from approaching them in solicitation of contributions for political-purposes, and this was done by. means of a provision which also has vitality of itself alone. If the first part of section 14 were suppressed, the second part could easily stand alone. It contains a complete idea.
It has been said that if the foregoing construction should be given to section 14, the second part thereof would be unconstitutional. We think otherwise. In its wisdom the legislature considered the practice of soliciting contributions from public officials pernicious and forbade it. It acted within its powers. The generality of the prohibitive provision does not of itself alone render it unconstitutional. The majority opinion of the court itself cites the case of United States v. Thayer, 209 U. S. 39, in which a statute was applied providing that—
“No person shall, in any room or building occupied in the discharge of official duties by any officer or employee of the United State mentioned in this Act, or in any navy-yard, fort, or arsenal, solicit in any manner whatever, or receive any contribution of money or any other thing of any value for any political purpose whatever. ’ ’
And if' that statute is constitutional, we do not see why the second provision of section 14 of the Civil Service Act of Porto Rico, construed independently as we have construed it, should not be equally so.
*489But this is not all. Even conceding that the first part of section 14 reveals the spirit in the light of which its second part should he construed and applied, we do not believe that the present case, in which every page of the proceeding shows that the solicitations made by the defendant, an employee of the local committee of the party which had elected the school hoard whose duty it was to appoint teacher Maura, contained the condition, suggestion, or threat that in order to continue in his position without molestation it was necessary to make the contribution solicited, is the proper one in which to pass upon the constitutionality of the law. If at any time there should come up to this court a case in which a person should be accused of acting absolutely without malice, we should then consider and decide whether such a case could be regarded as coming within the statute or whether or not the statute is constitutional.
In the case of Woodward v. Fruitvale Sanitary District, the Supreme Court of California said—
“In passing upon the constitutionality of the statute we ar.e not required to imagine some possible, contingency in which its provisions may conflict with the constitution or with other statutes, but to determine whether, in its general scope and in the manner provided for its enforcement, it is within the province of the law-making power. The act of March 7, 1887, to provide for the organization and government of irrigation districts has been repeatedly held constitutional. (Turlock Irrigation District v. Williams, 76 Cal. 360; Central Irrigation District v. De Lappe, 79 Cal. 351; In re Madera Irrigation District, 92 Cal. 296, 27 Am. St. Rep. 106.) Yet we can imagine the formation of an irrigation district under that statute with its boundaries confined to the limits of an incorporated city or to those of a. swamp land district where irrigation would be productive of injury and of no benefit. Should such a case arise, it may well be that it would be held that the facts showed that the case was not within the reason of the law, and hence not subject to its provisions. It would not, however, follow that the law was unconstitutional.” 99 Cal. 554.
And in the case of State v. Smiley, the Supreme Court of Kansas expressed itself as follows:
*490“It is not a matter of concern to us that the general language of the statute under consideration may apply to classes of persons who should not have been comprehended therein, and who may have a standing in court to claim exception therefrom. Their cases can be attended to when presented in due form.” 67 L. R. A. 908.
' In affirming that decision of the Supreme Court of Kansas the Supreme Court of the United States, by Mr. Justice Brewer, said:
“It may be conceded for the purposes of this ease that the language of the first section is broad enough to include acts beyond the police power of the State and the punishment of which would unduly infringe upon the freedom of contract. At any rate we shall not attempt to enter into any consideration of that question. The Supreme Court of the State held that the acts charged and proved against the defendant were clearly within the terms of the statute, as well as within the police power of the State; and that the statute could be sustained as a prohibition of those acts irrespective of the question whether its language was broad enough to include acts and conduct which the legislature could not rightfully restrain.” 196 U. S. 454N55.
We cannot agree with the defendant that the court should have stricken out the testimony of the public-school teacher who was solicited. Said testimony is the most complete evidence introduced by the district attorney and although it refers to many facts prior .to the commission of the offense,. they are all of the same nature and directly or indirectly related thereto.
As to the admission in evidence of the documents which were seized in the office of the committee of the political party to which the defendant belonged, it will suffice to repeat what we said in considering the first two errors assigned. Besides, when the objection was made it was too late to enable the court to inquire into the manner in which the said documents had come into the possession of the district attorney. See People v. Cerecedo, 21 P. R. R. 57, and, cases there cited.
*491In view of tlie foregoing, the judgment appealed from should be affirmed
I am authorized to state that Mr. Justice Hutchison has read this opinion and agrees with its general tenor.